Title: Alexander Garrett to James Madison, 25 January 1830
From: Garrett, Alexander
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Charlottesville
                                
                                25th Jany 1830
                            
                        
                        Above and annexed, I send for your approval, my check on the President & Directors of the Literary
                            Fund, for Five thousand dollars, part of the Annuity due the University of Virginia for 1830. Most Respectfully Your most
                            Obt Servant
                        
                            
                                Alex. Garrett B. U Va
                            
                        
                    NB. The number of Students now at the University, I understand is about 140, all doing well nothing has as yet occurred this session to be much regretted of, save Mr. Lomax’s determination to leave it.                        
                            
                            A. G.
                        